Citation Nr: 0519931	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 2, 1997, 
for the grant of a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared at a hearing held at the RO on November 
2, 2000.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in July 2003 when 
it was remanded for additional development.  The requested 
development has been completed.


REMAND

On April 2, 1997, the veteran filed a claim for an increased 
disability rating for his service-connected schizophrenia and 
a claim of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU).  In the 
August 1997 rating decision presently on appeal, the RO 
increased the veteran's disability rating for schizophrenia 
to 70 percent and granted a TDIU.  Both actions were 
effective from April 2, 1997.

The veteran contends that he has not worked and has been 
rendered unemployable by his service-connected schizophrenia 
since his separation from service in June 1970.  The 
veteran's representative argues that the veteran's 
unadjudicated TDIU claim was pending prior to April 2, 1997, 
and that the medical evidence prior to April 2, 1997, showed 
that the veteran was unemployable but that VA ignored this 
evidence and failed to take any action.

The Board agrees that unadjudicated claims for TDIU were 
pending prior to April 2, 1997.  The Board's review of the 
veteran's claims file shows that on November 3, 1983, the 
veteran filed a claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("Once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.").  There are multiple other similar 
claims.  The veteran's representative has pointed to a VA 
Form 21-8940 received by the RO on March 24, 1989, and a 
letter from the veteran received by the RO on December 6, 
1988.  Further, the Board notes that in an April 1993 
decision, the Board referred the issue of entitlement to a 
TDIU, raised in a July 1992 statement by the veteran's 
representative, to the RO for consideration.

The veteran's prior claims have not been considered by the 
RO.  The issue of entitlement to a TDIU, based upon the 
veteran's prior unadjudicated claims for such, is 
inextricably intertwined with the issue on appeal to the 
Board and must be resolved by the RO before any further 
action can be taken.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  That is, if a 
TDIU is granted pursuant to claims filed before April 2, 
1997, the question of the effective date to be assigned the 
grant of TDIU would be affected.

Additionally, at a November 2000 hearing, the veteran 
testified that he had been receiving disability benefits from 
the Social Security Administration (SSA) since 1985.  All 
records considered by that agency in deciding the veteran's 
claim for disability benefits, including a copy of any 
decision, should be obtained.  See Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2004).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

2.  Review the veteran's claim and 
determine whether entitlement to an 
effective date earlier than April 2, 
1997, for a TDIU can be granted based 
upon the prior claims that have not yet 
been considered by the RO.  In doing so, 
consider the above discussion concerning 
informal claims.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
If the determination is adverse to the 
veteran, advise him of his appeal rights 
and of the time limits within which to 
exercise those rights.

3.  After the development requested above 
has been completed to the extent possible 
and any prior TDIU claims have been 
considered, if the decision remains 
adverse to the veteran, reconsider the 
effective date question on appeal, and, 
if that decision also remains adverse to 
the veteran, furnish a supplemental 
statement of the case to the veteran and 
his representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


